PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/991,974
Filing Date: 29 May 2018
Appellant(s): Atchison et al.



__________________
Matthew C. Henwood, Registration no. 63,730, Attorney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	It is argued on pages 7-9 that because Simon does not refer to any of the thermostats as the master thermostat, Simon does not disclose the recited zone control panel.
	A general argument is made on pages 7-8 regarding claims 1 and 13. However, this argument appears to rely upon a non-limiting example from the specification, and not upon specific claim limitations.
	It is argued bridging pages 8 and 9 that because the thermostats of Simon are equal peers with one another, there is no zone control panel disclosed which reads upon the zone control panel as recited.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hie) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As recited in the claims, the first zone thermostat has structure in the form of what it is programmed to do, and the zone control panel has structure in the form of what it is programmed to do. However, this is not the same as a recitation that each of the zone control panel and first zone thermostat are not also configured to perform other functions. Furthermore, while Simon discloses the 
Furthermore, the applicant makes the argument concerning what is claimed by again citing a non-limiting example from the instant application’s specification (see lower portion of page 9). The appellant is respectfully reminded that the examiner is not permitted to read limitations from the specification into the claims, and, if the appellant wishes the claims to be interpreted as including a feature or features, those features must be incorporated into the claims.
It is argued on page 10 that the “one way communication of a single set of information” of Borleske does not reasonably correspond to the recitations of retrieval of first and second sets of data according to the status of a flag, and therefore that the controllers of Simon in view of Borleske are not programmed in the manner recited.
However, neither Simon nor Borleske uses communication that is only one-way. In particular, figure 5 of Borleske, which is specifically cited as relied upon in the final rejection of December 18, 2020 (see page 5 for the first citing of figure 5 of Borleske) indicates two-way communication, with both sending and receiving data being explicitly listed, and flags only being cleared if the update sent correctly, and the flags being used to determine if the update needs to be re-sent. As both Simon and Borleske explicitly disclose two-way communication, the argument that Borleske only discloses one-way communication and therefore the combination only teaches a controller with one-way communication is unpersuasive.
It is argued on page 11 that there is no disclosure in Simon regarding how the various thermostat schedules should be treated differently from one another. However, the applicant’s own disclosure discloses a set of data to be a thermostat schedule, and does not explicitly address one 
It is argued on page 12 that the examiner has not provided any motivation for the attempt to construe the cited references to reach the recitations of independent claims 1 and 13.
The appellant’s attention is respectfully called to page 4 of the final rejection of December 18, 2020, which explicitly states that Borleske discloses the use of status flags for data sets “to ensure that the data was updated as intended”, citing both paragraph [0088] and steps 518-528 in figure 5 of Borleske. The element brought in from Borleske is the use of status flags; the purpose for using the status flags is explicitly to ensure that data updates as intended. Therefore, the argument that there is no motivation for the combination is unpersuasive.
It is argued on pages 12-13 that the reason, “to ensure that updates were received as required” is a conclusory statement and constitutes impermissible hindsight.
In figure 5 of Borleske, step 524 is “clear flags”. Step 526 is “determine if any flags still remain set”. Step 528 is “in any remaining flags, then resend update”. These steps are explicitly and specifically relied upon in the rejection. Borleske clearly and explicitly uses the flags to determine whether or not an update needs to be resent; Borleske uses the flags to ensure data is only sent again if the update did not occur as intended. This is also explicitly described in paragraph [0088] of Borleske (“importantly, all of the configuration parameters need not be resent. Rather, only the portions of the configuration parameters indicated by the corresponding remaining status flags are resent, thereby preserving valuable bandwidth within the system”), and this paragraph was cited and relied upon in the rejection. Therefore, Borleske explicitly states in the passage cited by the examiner that the flags are used to make sure updates are sent without wasting bandwidth, and the argument is unpersuasive.
It is argued on pages 13-14 that the Examiner “did not appear to reject or otherwise address the claim language explicitly recited by claims 6 and 16”.

It is generally argued on page 14 that Simon and Borleske do not teach each and every feature recited by claims 6 and 16.
The examiner notes that, as previously stated both in the rejection itself and in the response to arguments on page 12 of the final rejection of December 18, 2020, Simon et al. discloses three instances of three sets of data, because each thermostat has an instance for each of the hall, bedroom and living areas. This means there are nine flags, because each set of data has an associated flag used to determine whether an update needs to be passed from a given thermostat to the others. Therefore, the argument that the controller of Simon in view of Borleske is not programmed in the manner recited is unpersuasive.
It is argued on pages 14-15 that Simon does not disclose that the zone control panel is configured to output first control signals to control operation of first hvac equipment and second control signals to control operation of second hvac equipment, because the middle thermostat 10 is allegedly unable to control the baffles based on the schedules for the zones.
As has been cited by the applicant in the arguments regarding Simon, the thermostats of Simon are identical in physical structure and programming. Therefore, the middle thermostat 10 of Simon is as configured to control the baffles as the upper thermostat 10 of Simon.
Furthermore, “control” does not mean “direct control” or “control without passing the signal through other components”.
Therefore, the argument is unpersuasive.
It is argued on pages 16-17 that Simon does not disclose a master or controller thermostat.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hierarchy between ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXIS K COX/Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.